


Lease Agreement


Between


4300 VENTURE 34910 LLC
a Delaware limited liability company


Landlord


and


SB CAPITAL ACQUISITIONS, LLC
a(n) Delaware limited liability company


Tenant


4010 East Fifth Avenue
Columbus, Ohio 43219








Dated as of: February 23, 2012




















--------------------------------------------------------------------------------




TABLE OF CONTENTS


 
 
 
 
Page


1. BASIC LEASE PROVISIONS AND DEFINITIONS.
1


 
(a)
Landlord:
 
1


 
(b)
Tenant:
 
1


 
(c)
Landlord’s Mailing Address:
 
1


 
(d)
Tenant’s Mailing Address:
 
1


 
(e)
Property:
 
2


 
(f)
Premises:
 
2


 
(g)
Initial Term:
 
2


 
(h)
Permitted Use:
 
2


 
(i)
Base Rent:
 
2


 
(j)
Security Deposit:
 
3


 
(k)
Initial Tenant Charges:
 
3


 
(l)
Rent Mailing Address:
 
3


 
(m)
Declaration:
 
3


 
(n)
Broker(s): None
 
3


 
(o)
Rent Commencement Date:
 
3


 
(p)
Guarantor
 
3


 
 
 
 
 
2. TERM.
3


3. DELIVERY OF PREMISES; LANDLORD’S WORK AND TENANT’S WORK.
3


4. RENEWAL OPTION.
4


5. BASE RENT.
4


6. COMMON AREAS.
5


7. OPERATING COSTS.
5


8. TAXES.
6


9. LANDLORD’S INSURANCE.
6


10. PAYMENT OF TENANT CHARGES.
7


11. USE.
7


12. TRADE FIXTURES.
7


13. MAINTENANCE BY LANDLORD.
8


14. MAINTENANCE BY TENANT.
8


15. UTILITIES.
9


16. ALTERATIONS.
9


17. ASSIGNMENT AND SUBLETTING.
10


18. EMINENT DOMAIN.
10


19. DAMAGE BY FIRE.
11


20. TENANT’S INDEMNIFICATION, LIABILITY AND CASUALTY INSURANCE.
11


21. RELEASE AND WAIVER OF SUBROGATION.
11


22. DEFAULT.
12


23. LANDLORD’S REMEDIES.
12


24. SIGNS, AWNINGS AND CANOPIES.
15







--------------------------------------------------------------------------------




 
 
 
 
Page


25. SUBORDINATION.
16


26. ESTOPPEL CERTIFICATE.
16


27. INSPECTION.
16


28. FORCE MAJEURE.
17


29. LANDLORD’S LIABILITY.
17


30. NOTICES.
17


31. QUIET ENJOYMENT.
17


32. NO WAIVERS.
18


33. SUCCESSORS AND ASSIGNS.
18


34. TERMINATION/HOLDOVER.
18


35. SECURITY DEPOSIT.
19


36. MECHANIC’S LIENS.
18


37. HAZARDOUS SUBSTANCES.
19


38. LEASE GUARANTY
20


39. MISCELLANEOUS PROVISIONS.
20


 
(a)
Entire Agreement: Modification.
 
20


 
(b)
Interpretation.
 
20


 
(c)
Waiver of Jury Trial.
 
20


 
(d)
Choice of Law.
 
20


 
(e)
Brokerage Commission.
 
20


 
(f)
Short Form Lease.
 
21


 
(g)
Submission of Lease.
 
21


 
(h)
Tenant Authority.
 
21


 
(i)
Right to Mortgage.
 
21


 
(j)
Counterparts.
 
22


 
(k)
OFAC List.
 
22



- - -


EXHIBITS


Exhibit “A”    Site Plan


Exhibit “A-1”    Floor Plan


Exhibit “B”    Rules and Regulations


Exhibit “C”    Prohibited Uses


Exhibit “D”    Sign Criteria


Exhibit “E”    Landlord’s Work


Exhibit “F”    Delivery Date Certification






--------------------------------------------------------------------------------




Exhibit “G”    Lease Guaranty


Exhibits and schedules omitted pursuant to Item 601(b)(2) of Regulation S-K. DSW
agrees to furnish a supplemental copy of an omitted exhibit or schedule to the
SEC upon request.










--------------------------------------------------------------------------------




LEASE AGREEMENT


THIS LEASE AGREEMENT (this “Lease”), made as of the 23rd day of February, 2012
(the “Effective Date”) by and between 4300 VENTURE 34910 LLC, a Delaware limited
liability company (“Landlord”), and SB CAPITAL ACQUISITIONS, LLC, a(n) Delaware
limited liability company (“Tenant”).
W I T N E S S E T H
FOR AND IN CONSIDERATION of the mutual covenants and agreements contained in
this Lease, the parties covenant and agree as follows:
1.BASIC LEASE PROVISIONS AND DEFINITIONS. The following capitalized terms
whenever used in this Lease shall have the meanings set forth in this Section 1:
(a)    Landlord:    4300 Venture 34910 LLC
(b)    Tenant:     SB Capital Acquisitions, LLC
(c)    Landlord’s Mailing Address:
4300 Venture 34910 LLC
c/o Schottenstein Property Group
4300 East Fifth Avenue
Columbus, Ohio 43219
Attn: Sr. Vice President
with a copy to:
4300 Venture 34910 LLC
c/o Schottenstein Property Group
4300 East Fifth Avenue
Columbus, Ohio 43219
Attn: General Counsel


4300 Venture 34910 LLC
c/o Schottenstein Property Group
4300 East Fifth Avenue
Columbus, Ohio 43219
Attn: Lease Administration


(d)    Tenant’s Mailing Address:
 
 
 
Attn:



                

1

--------------------------------------------------------------------------------






(e)    Property: That certain parcel of land consisting of approximately 24.958
acres, located in the City of Columbus, County of Franklin, State of Ohio, as
more particularly shown on the attached Exhibit “A” to this Lease, and the
improvements constructed or to be constructed thereon. The property is part of
the Columbus International Aircenter. The Columbus International Aircenter
comprises approximately 170.497 acres, more or less, of real property, including
areas which are adjacent to Columbus International Airport (the “Airport”).
Tenant acknowledges that the Columbus International Aircenter may be used for
storage, repair, loading and unloading of airplanes and other services
associated with the Airport and airplanes. Tenant further acknowledges that
these uses generate substantial noise and other emissions and covenants that
Tenant will not interfere with these uses of the Columbus International
Aircenter. Tenant consents to the above uses of the Columbus International
Aircenter and agrees that such use shall not interfere with Tenant’s use of the
Premises.
(f)    Premises: Approximately 15,262 square feet of interior building space
located at 4010 East Fifth Avenue, Columbus, Ohio, as crosshatched or otherwise
designated on the floor plan attached as Exhibit “A-1” to this Lease. Landlord
and Tenant shall execute and deliver the Delivery Date and Rent Certification in
the form and substance attached as Exhibit “F” hereto (the “Certification”)
confirming, among other things, the term of this Lease.
(g)    Initial Term: The period commencing on the Delivery Date (as defined in
Section 3(a)) and ending five (5) years following (i) the last day of the month
in which the Rent Commencement Date (as defined in Section 1(o)) occurs, if the
Rent Commencement Date does not fall on the first day of a calendar month, or
(ii) the last day of the month immediately preceding the month in which the Rent
Commencement Date occurs, if the Rent Commencement Date is the first day of a
calendar month.
(h)    Permitted Use: General business offices and no other use or purpose
(“Permitted Use”). Any variation or deviation from Permitted Use, including, but
not limited to, the prohibited uses identified in Exhibit “C” attached hereto
and made a part hereof, shall be deemed a material default of this Lease.
(i)    Base Rent:
For years 1-5, Base Rent shall be Ten and 60/100 Dollars per square foot
($10.60/sq. ft.) of Gross Leasable Area, estimated to be One Hundred Sixty-one
Thousand Seven Hundred Seventy-seven and 20/100 Dollars ($161,777.20) annually,
payable in equal monthly installments of Thirteen Thousand Four Hundred
Eighty-one and 43/100 Dollars ($13,481.20) per month (or a portion thereof for a
fraction of a month), in advance on the first day of each and every month during
the Initial Term hereof;
Option 1 – For years 6-10, Base Rent shall be increased to Eleven and 66/100
Dollars per square foot ($11.66/sq. ft.) of Gross Leasable Area, estimated to be
One Hundred Seventy-seven Thousand Nine Hundred Fifty-four and 92/100 Dollars
($177,954.92) annually, payable in equal monthly installments of Fourteen
Thousand Eight Hundred Twenty-nine and 58/100 Dollars ($14,829.48) per month (or
a portion thereof for a fraction of a month), in advance on the first day of
each and every month during the renewal Term hereof.

2



--------------------------------------------------------------------------------




(j)    Security Deposit:        N/A            
(k)    Initial Tenant Charges: $0.97/sq. ft. per annum, subject to adjustment in
accordance with Section 10.
(l)    Rent Mailing Address:
4300 Venture 34910 LLC
Department L-2646
Columbus, OH 43260-2646
(m)    Declaration: The term “Declaration” shall mean that certain Declaration
of Restrictions and Easements, dated October 17, 1997, and recorded as
Instrument No. 199710170122036, Recorder's Office, Franklin County, Ohio and
Tenant agrees to comply with all provisions thereof.
(n)    Broker(s):        None            
(o)    Rent Commencement Date: The date which is thirty (30) days following the
Delivery Date (as defined in Section 3).
(p)    Guarantor: SB Capital Group, LLC
2.    TERM.
(a)    The Initial Term of this Lease shall commence on the Effective Date and
shall terminate five (5) years following (i) the last day of the month in which
the Rent Commencement Date (as defined in Section 3) occurs, if the Rent
Commencement Date does not fall on the first day of a calendar month, or (ii)
the last day of the month immediately preceding the month in which the Rent
Commencement Date occurs, if the Rent Commencement Date is the first day of a
calendar month. The phrase “Term” as used in this Lease shall mean the Initial
Term and all renewal terms, if exercised.
(b)    So long as Tenant is not in default hereunder, Tenant shall have the
right to elect to terminate the Term of this Lease by notice to Landlord
delivered at any time after January 31, 2013, which termination shall be
effective twelve (12) months after such notice, or such later date as specified
in such notice, together with payment by Tenant of the unamortized balance of
the costs incurred by Landlord in performing Landlord’s Work, which equal
$91,489.21.
3.    DELIVERY OF PREMISES; LANDLORD’S WORK AND TENANT’S WORK.
(a)    Following the full execution and delivery of this Lease, Landlord shall
construct and perform those items identified on Exhibit “E” attached hereto and
made a part hereof (the “Landlord’s Work”). Landlord shall deliver to Tenant
written notice of the date on which the Landlord’s Work is substantially
complete (the “Delivery Date”). Promptly upon receipt of such written notice,
and prior to taking possession of the Premises, Tenant shall examine and inspect
the Premises and shall identify any and all punch list items (the “Punch List
Items”), which shall be corrected and completed by Landlord within thirty (30)
days following the Delivery Date. Tenant’s acceptance of possession shall
constitute conclusive evidence that the Premises are in good order and
satisfactory condition and that the Landlord’s Work has been

3



--------------------------------------------------------------------------------




constructed and performed in accordance with Exhibit “E” attached hereto and
made a part hereof.
(b)    Within thirty (30) days following the Delivery Date, Landlord and Tenant
shall execute and deliver the Certification, confirming, among other things, the
date Landlord Delivered possession of the Premises and acknowledging that Tenant
accepts the Premises “As Is” (subject only to Landlord’s obligation to correct
and complete the Punch List Items ).
(c)    From and after the Delivery Date or, if earlier, the date on which Tenant
enters the Premises for the purposes of constructing Tenant improvements to the
Premises (“Tenant’s Work”) or for any other purpose, Tenant shall observe and
perform all of the terms, covenants, conditions, and obligations set forth in
this Lease, except for the obligations to pay Base Rent, Tenant’s pro rata share
of Operating Costs (as hereinafter defined), Tenant’s pro rata share of Real
Estate Taxes (as hereinafter defined), and Tenant’s pro rata share of Insurance
Charges (as hereinafter defined) (all of which shall be abated until the Rent
Commencement Date).
(d)    Notwithstanding anything to the contrary set forth herein, at all times
during the Term and upon the expiration or earlier termination of the Term, the
Tenant’s Work and all other improvements or alterations to the Premises shall be
the property of Landlord, and Tenant shall not obtain or acquire any interest
(equitable or otherwise) in any improvements or alterations to the Premises.
4.    RENEWAL OPTION. Provided that Tenant is in occupancy of the Premises and
operating its business for the Permitted Use and is not then in default under
this Lease, Tenant shall have the option to renew this Lease for one (1)
additional successive term of five (5) years by delivering written notice
thereof to Landlord at least six (6) months prior to the expiration of the
Initial Term. All the terms and conditions of this Lease shall remain in effect
during any renewal term, except that Base Rent shall be increased as set forth
in this Lease.
5.    BASE RENT.
(a)    Commencing on the Rent Commencement Date, Tenant covenants to pay Base
Rent and all other Rent (as defined below) to Landlord, without notice or
demand, and without deduction or offset. Base Rent shall be payable on the Rent
Commencement Date and then on the first day of each month, in advance, in equal
monthly installments. Base Rent for any partial months of the Term shall be
prorated on the basis of a thirty (30) day month. All payments of Base Rent and
all other Rent owed to Landlord under this Lease shall be paid to Landlord at
the Rent Mailing Address as set forth in Section 1(l), or to Landlord at such
other address as Landlord may from time to time designate in writing.
(b)    The term “Rent” shall include Base Rent, Tenant Charges (as defined in
Section 10), and any and all other charges and amounts (collectively “Additional
Rent”) due to Landlord under this Lease.




6.    COMMON AREAS.

4



--------------------------------------------------------------------------------




(a)    All common areas and other common facilities made available from time to
time by Landlord in or about the Property (collectively, “Common Areas”) shall
be subject to the exclusive control and management of Landlord. Common Areas
shall include all areas, space, facilities, equipment, signs, and special
services from time to time made available for the common and joint use and
benefit of Landlord, Tenant, and other tenants and occupants of the Property,
such as sidewalks, parking areas, access roads, driveways, landscaped areas,
truck service ways, loading docks that are not exclusive to one tenant or group
of tenants, and utility facilities.
Exhibit “A-1” sets forth the layout of the Common Areas, buildings, and
improvements of the Property (collectively the “Property Improvements”), but
this diagram shall not be deemed to be a warranty on the part of Landlord that
the Property Improvements will be constructed or maintained in accordance with
this layout. Landlord shall have the right to expand the Property Improvements
to adjoining or nearby property and to add to, remove, relocate, replace, and/or
otherwise change the Common Areas or any other Property Improvements as
currently existing or as may be later constructed and to make all such other
changes to the size, location, and arrangement of the Common Areas or any other
Property Improvements as Landlord deems advisable.
(b)    Tenant shall have a non-exclusive license to use the Common Areas (as
they exist now or at any time during the Term may exist) in common with Landlord
and other tenants, occupants, and other parties that Landlord allows to use the
Property, provided that such use by Tenant shall be for access and parking only.
Landlord agrees to operate and maintain the Common Areas in a manner consistent
with good commercial real estate practice. Landlord will have the right to (i)
establish, modify, and enforce reasonable rules and regulations with respect to
the Property and Common Areas; (ii) close all or any portion of the Common Areas
to prevent the acquisition of public rights therein, for construction, or for
other purposes; and (iii) perform or permit such other acts in and to the Common
Areas that Landlord in the exercise of good business judgment deems to be
advisable. A copy of Landlord’s current Rules and Regulations are attached
hereto as Exhibit “B” and made a part hereof.
(c)    Tenant acknowledges that it shall have no right of access to Columbus
International Airport by virtue of this Lease. Any such access may only be
pursuant to the terms of a separate agreement between Tenant and the Columbus
International Airport Authority.
7.    OPERATING COSTS. Tenant shall pay to Landlord as Additional Rent a share
of the Property “Operating Costs”. As used in this Lease, “Operating Costs”
shall mean the total costs and expenses incurred by Landlord in operating,
maintaining, and repairing the Property, the Common Areas, and the Property
Improvements, including without limitation, the cost and expense of landscaping,
gardening, and planting; paving, patching, painting, and line painting of all
parking areas, drives, and roadways; Common Area maintenance and cleaning,
sanitary control, snow removal, and trash, garbage and other refuse removal,
including costs related to trash compactors; repair, maintenance, and painting
of sidewalks, pavements, light fixtures, signs, roofs, roof skins and
downspouts; repair, maintenance, and painting of buildings (including, but not
limited to, the exterior and load-bearing walls, floor slabs, and foundations);
pest control; general repairs; fire protection; security services (if any);
costs of all types of insurance coverages carried by Landlord for the Property
(excluding “Insurance Charges” that are otherwise paid by Tenant under Section 9
below); assessments and other charges due under the Declaration, if any;
maintenance, repair, and replacement of utility systems servicing the

5



--------------------------------------------------------------------------------




Property; costs of lighting and other utilities serving the Property;
depreciation of machinery and equipment owned and used in operation,
maintenance, and repair of the Property, or the rental charges for such
machinery and equipment; capital improvements, repairs, and replacements
(provided that, with respect to any such improvement, repair, or replacement,
the cost shall be amortized on a straight-line basis over the useful life of
such improvement, repair, or replacement); the cost to Landlord for management;
administrative, and overhead costs equal to ten percent (10%) of the foregoing
Operating Costs as described in this provision. Landlord may cause any and all
of the aforesaid services relating to Operating Costs to be provided by an
independent contractor or contractors.
Tenant’s share of Operating Costs shall be computed by multiplying the total
amount of the Operating Costs by a fraction (“Tenant’s Fractional Share”), the
numerator of which shall be the Gross Leasable Area of the Premises, and the
denominator of which shall be the total leasable floor area in the Property.
Tenant’s share of Operating Costs shall be paid in accordance with Section 10
below.
8.    TAXES. Tenant shall pay to Landlord, in accordance with Section 10 below,
a share of Real Estate Taxes, which shall be computed by multiplying the total
amount of Real Estate Taxes by Tenant’s Fractional Share (in such calculation,
“Excluded Parcels” shall mean those portions of the Property as to which real
estate taxes thereon are not included in the total of Real Estate taxes for
which Tenant is being charged a share hereunder).
The term “Real Estate Taxes” shall mean all taxes and assessments (special or
otherwise) levied or assessed directly or indirectly against the Property (other
than Excluded Parcels that are separately assessed for real estate tax purposes,
if any) and other taxes arising out of the use and/or occupancy of the Property,
imposed by any taxing authority having jurisdiction over the Property, and shall
include expenses and reasonable attorney’s fees incurred by Landlord in
contesting the validity or amount of any such taxes or assessments or in seeking
a rebate of taxes or assessments. Real Estate Taxes shall not include franchise,
capital stock, income, estate or inheritance taxes personal in nature to
Landlord.
Tenant shall also pay promptly when due or make reimbursement to Landlord for
all taxes imposed upon Tenant’s Rent, lease, and business operation, including
without limitation, all sales taxes, value added taxes, documentary taxes, stamp
taxes, and other taxes assessed upon the consideration to be received by
Landlord for this Lease, or upon the personal property of Tenant.
9.    LANDLORD’S INSURANCE. Landlord agrees to maintain a “special form” policy
of commercial property insurance and commercial general liability insurance on
the Premises and Property, in types and amounts as reasonably determined by
Landlord. Tenant agrees to pay Landlord, in accordance with Section 10 below, a
share of the premiums (the “Insurance Charges”) paid by Landlord and
attributable to such commercial property insurance, commercial general liability
insurance, insurance for such other risks that Landlord may elect or be required
to carry, and rent insurance, which share shall be computed by multiplying the
total amount of Insurance Charges by Tenant’s Fractional Share.


10.    PAYMENT OF TENANT CHARGES. Landlord shall estimate the amounts that
Tenant will owe for Operating Costs, Real Estate Taxes, and Insurance Charges
(collectively

6



--------------------------------------------------------------------------------




the “Tenant Charges”) on the basis of periods of twelve (12) consecutive months
as designated by Landlord, and Tenant shall pay one-twelfth of such estimate of
Tenant Charges on a monthly basis in advance together with payment of Base Rent.
As of the Rent Commencement Date, the Tenant Charges shall be equal to the
“Initial Tenant Charges” amount set forth in Section 1(k) above. Landlord may
revise the estimate of Tenant Charges from time to time and change Tenant’s
monthly estimated payment of Tenant Charges accordingly. Landlord shall furnish
Tenant annually (within four (4) months after the end of the applicable twelve
(12) month period) with a statement of the actual Tenant Charges for the period
in question, and there shall be an adjustment between Landlord and Tenant of
Tenant Charges owed by Tenant for such period. Any amount owed to Landlord for
an underpayment of the actual Tenant Charges shall be made within twenty (20)
days after receipt by Tenant of the billing therefor. Tenant Charges at the
beginning or end of the Term for periods of less than twelve (12) full calendar
months shall be appropriately adjusted by Landlord.
11.    USE. The Premises shall be used solely for the Permitted Use and for no
other use or purpose. Without limiting the generality of the foregoing, Tenant
shall not permit the Premises to be used for the Prohibited Uses as set forth in
Exhibit “C” attached hereto and incorporated as a part hereof. Tenant shall
comply with all federal, state and municipal laws, ordinances and regulations
relating to the Premises and the business conducted therein. Tenant shall not
use or permit to be used any advertising medium or device, such as phonograph,
radio or public address system, without the prior written consent of Landlord.
Tenant shall not use, or permit to be used, the Premises for any illegal or
immoral purpose. Tenant shall not use or permit the use of the Premises for the
generation, storage, treatment, use, sale, transportation or disposal of any
chemical, material or substance that could pose a hazard to the health and
safety of the other tenants and occupants of the Property or in violation of any
law, rule or regulation relating to hazardous substances of any applicable
governmental authority. Tenant shall comply with all environmental laws relating
to Tenant’s business and use and occupancy of the Premises. As a material
inducement to Landlord to enter into this Lease, Tenant agrees to operate its
business in the Premises at all times during the term of this Lease. The
provisions of this Section 11 are intended solely for the benefit of Landlord
and are not intended for the benefit of any other tenant of the Property. No
other tenant of the Property shall have the right to enforce or cause Landlord
to enforce the provisions hereof; nor shall Tenant have the right to enforce or
cause Landlord to enforce this or any similar provision in any other lease for
space in the Property.
12.    TRADE FIXTURES. Tenant shall have the right to install its equipment and
trade fixtures in the Premises, provided such installation shall not interfere
with the construction of the building in which the Premises is located, and such
installation shall be at the sole risk and expense of Tenant. All equipment and
trade fixtures installed in the Premises by Tenant shall remain the property of,
and shall be removable by, Tenant at the expiration of this Lease if (i) Tenant
is not in default hereunder and (ii) Tenant agrees promptly to repair or
reimburse Landlord for the cost of repairing all damage to the Premises
occasioned by the removal of said trade fixtures. Equipment and fixtures that
are integral to the operation of the Premises as a real estate unit generally,
such as HVAC, plumbing, electrical, and illumination equipment or wall-to-wall
carpeting (as opposed to loose area rugs), or that are permanently installed in
the Premises (such as built-in cabinets) shall not be considered trade fixtures
and shall not be removed by Tenant.

7



--------------------------------------------------------------------------------




13.    MAINTENANCE BY LANDLORD. Landlord covenants that it will, within a
reasonable time after being notified in writing by Tenant of the need therefor,
make such repairs to the roof, outside walls (except windows and doors),
gutters, downspouts, floor slab, and foundation of the building of which the
Premises is a part as may be necessary in order to keep such building in good
condition, unless said repairs are occasioned by the negligence or willful act
of Tenant or any of its agents, employees or contractors, in which event such
repairs shall be made at the expense of Tenant, subject to Section 21 below.
Landlord will not be responsible for any damages resulting from any leak or
defect in the roof, sidewalks, gutters, downspouts, floor slab, or foundation
unless such damage is due to Landlord’s failure to make repairs thereto within a
reasonable time after having been notified by Tenant of the need therefor. These
covenants made by Landlord are subject to reimbursement as applicable pursuant
to the provisions of Section 10 above.
14.    MAINTENANCE BY TENANT.
(a)    Tenant agrees that it will, at its own cost and expense, keep the
interior of the Premises and the appurtenances thereto, including without
limitation the heating and air conditioning systems, toilets, plumbing lines,
sprinkler system, windows, glass, electric lines, fixtures, and equipment, in
good condition and repair, making such replacements as may be necessary from
time to time. Tenant shall be responsible for all repairs and replacements
necessary to keep the Premises and the appurtenances thereto in good order and
condition except those which Landlord has expressly agreed to make under the
provisions of Section 13 of this Lease. Tenant further shall be responsible, at
Tenant’s sole cost and expense, for the maintenance, repair, and replacement, as
necessary, of any and all dock(s) serving the Premises. Landlord hereby assigns
all available warranties, if any, to Tenant for systems which Tenant is required
to maintain, and shall upon request provide copies of same to Tenant.
(b)    Tenant shall store all trash, rubbish and garbage in fully-closed
containers at the rear of the Premises. Tenant shall not burn or otherwise
dispose of any trash, waste, rubbish or garbage in or about the Premises. Tenant
shall pay for the cost of trash and rubbish removal or pay its pro-rata share,
in the event that Landlord provides for trash and rubbish removal.
(c)    In connection with the requirements of this Section 14, Tenant agrees to
obtain and maintain from a reputable company a quarterly maintenance contract on
the heating and air conditioning systems and to furnish Landlord with a copy of
said contract on the Rent Commencement Date.
(d)    Tenant agrees that it will, at Tenant’s expense, comply with any
mandatory preventative maintenance items required by insurance carriers, rating
authorities or public officials to minimize loss frequency and/or severity
within the Premises.
(e)    Tenant shall keep the Premises free from insects pests and vermin of all
kinds, and for that purpose Tenant shall use, at Tenant’s cost, such pest
extermination contractor as Landlord may direct and at such intervals as
Landlord may reasonably require.
(f)    Sprinkler systems, if any, located in Tenant’s area shall be maintained,
at Tenant’s sole expense, in accordance with National Fire Protection
Association standards to ensure proper operation. Sprinkler control valves
(interior and exterior) located in Tenant’s area shall be monitored by
supervisory alarm service. In the event local or state codes do not require
alarm systems, Tenant shall provide alarm service on all sprinkler systems to
detect

8



--------------------------------------------------------------------------------




water flow and tampering with exterior and interior main control valves of the
sprinkler system servicing Tenant’s premises. Moreover, it shall be Tenant’s
responsibility to contact the Commercial Property Manager at 4300 East Fifth
Avenue, Columbus, Ohio 43219, (614) 449-6890, in the event the sprinkler system
in the demised premises is ever shut off for any reason, and advise same of any
damage occasioned or caused by the actions of Tenant, its agents, invitees, or
employees, and/or as a result of Tenant’s repair obligations hereunder. Tenant
shall replace all sprinkler heads due to painting or environmental exposure from
Tenant’s operations. All other cost of maintaining the sprinkler system in
Tenant’s area shall be paid by Tenant.
15.    UTILITIES. Tenant agrees to be responsible and pay for all public utility
services rendered or furnished to the Premises during the Term hereof,
including, but not limited to, heat, water, gas, electric, steam, telephone
service and sewer services, together with all taxes, levies, or other charges on
such utility services when the same become due and payable. Should any utility
service not be separately metered, then Tenant shall be responsible for its pro
rata share thereof as determined from time to time and billed by Landlord.
Tenant acknowledges that Landlord may sub-meter water. Landlord shall not be
liable for the quality or quantity of or interference involving such utilities
unless due directly to Landlord’s negligence.
During the Term hereof or any renewal or extension period, whether the Premises
are occupied or unoccupied, Tenant agrees to maintain heat sufficient to heat
the Premises so as to avert any damage to the Premises on account of cold
weather.
16.    ALTERATIONS. Tenant shall not make any exterior or structural alterations
to the Premises without Landlord’s prior written consent, which may be withheld
by Landlord for any or no reason in Landlord’s sole discretion. Tenant may make
interior, non-structural alterations and improvements to the Premises after
Tenant has obtained Landlord’s prior written approval, which shall not be
unreasonably withheld, conditioned, or delayed, of the plans and specifications
of the work to be performed and has satisfied Landlord’s requirements for
bonding, insurance, and other contractor requirements. All alterations and
improvements shall be performed in a first-class manner, using new materials, in
a good and workmanlike manner, in accordance with all applicable Laws, and in
strict accordance with the plans and specifications approved by Landlord. In no
event shall Tenant make any change to the Premises that lessens the value of the
Premises or violates any laws or other legal requirements, the Declaration, if
applicable, or the provisions of any mortgage on the Property. Work done by
Tenant under the provisions of this paragraph shall not interfere with the use
by other tenants of their premises on the Property. Tenant shall indemnify and
save harmless the Landlord from and against all mechanics liens or claims by
reason of repairs, alterations or improvements which may be made by Tenant to
the Premises.
17.    ASSIGNMENT AND SUBLETTING.
(a)    Tenant shall not assign, sublease, transfer, or encumber any interest in
this Lease or allow any third party to use or occupy all or any portion of the
Premises (a “Transfer”) without the prior written consent of Landlord, which
consent shall not be unreasonably withheld. Without limiting the generality of
the foregoing, Tenant hereby acknowledge and agrees that Landlord’s consent
shall not be considered unreasonably withheld if (i) the proposed transferee’s
financial condition is not adequate for the obligations such transferee is
assuming in connection with the proposed Transfer; (ii) the transferee’s
business or reputation is not suitable for the Property, considering the tenant
mix of the Property, the business and reputation

9



--------------------------------------------------------------------------------




of the other tenants, and the character and quality of the Property, or would
result in a violation of another tenant’s rights under its lease; (iii) the
transferee is a current tenant or occupant of the Property; or (iv) Tenant is in
default beyond any applicable notice and cure period. Any attempted Transfer in
violation of this Section 17, shall, exercisable in Landlord’s sole and absolute
discretion, be void. Consent by Landlord to one or more Transfers shall not
operate as a waiver of Landlord’s rights to approve any subsequent Transfers. If
Landlord withholds its consent to any Transfer contrary to the provisions of
this Section 17, Tenant’s sole remedy shall be to seek an injunction in equity
to compel performance by Landlord to give its consent, and Tenant expressly
waives any right to damages in the event of such withholding by Landlord of its
consent. In no event shall any Transfer release or relieve Tenant from any
obligation under this Lease or any liability hereunder.
(b)    Tenant shall pay to Landlord fifty percent (50%) of all cash and other
consideration which Tenant receives as a result of a Transfer that is in excess
of the rent payable to Landlord hereunder for the portion of the Premises and
Term covered by the Transfer within ten (10) days following receipt thereof by
Tenant.
(c)    If Tenant is a corporation, limited liability company, partnership, or
similar entity, and the person, persons, or entity which owns or controls a
majority of the voting interests at the time changes for any reason (including,
but not limited to, a merger, consolidation, or reorganization), such change of
ownership or control shall constitute a Transfer. The foregoing shall not apply
so long as Tenant is an entity whose outstanding stock is listed on a nationally
recognized security exchange.
(d)    In the event that Tenant seeks Landlord’s consent for an assignment,
Tenant shall, along with the request submit a payment of Five Hundred Dollars
($500.00) to Landlord as payment to defer the cost of Landlord’s review of the
assignment request.
18.    EMINENT DOMAIN. If any part of the Premises shall be taken by
governmental authority pursuant to its power of eminent domain (or Landlord
conveys any part of the Premises pursuant to a threat thereof), then the
Premises shall be reduced in proportion to the amount so taken or conveyed,
unless the amount taken shall be so great that it would be impractical for
Tenant, to continue operation, in which event this Lease shall be canceled and
terminated as of the date of such taking. All compensation awarded for any
taking of the Premises or the Property shall belong solely to and be the
property of Landlord, and Tenant assigns to Landlord all of Tenant’s rights with
respect hereto. However, Tenant may apply for reimbursement from the condemning
authority (if permitted by law) for moving expenses, removal of Tenant’s
equipment and/or trade fixtures, or loss of Tenant’s business good will,
provided that any such reimbursement shall not reduce the amount of the award
otherwise recoverable from the condemning authority by Landlord. If a portion of
the Premises is taken and this Lease is not terminated, Landlord shall at its
own expense restore the remaining portion of the Premises to a complete
architectural unit, provided that (i) Landlord shall in no event be obligated to
incur costs and expenses in excess of the condemnation award or proceeds
actually received by Landlord and (ii) such work shall not exceed the scope of
the Landlord’s Work. Furthermore, in the event of such taking, the Rent shall be
reduced proportionately based in the percentage of the Premises taken and not
restored by Landlord.



10



--------------------------------------------------------------------------------




19.    DAMAGE BY FIRE. If the Premises shall be damaged by fire or other
casualty during the Term hereof, Landlord agrees that it will restore the
Premises in accordance with the standard unit specifications set forth on
Exhibit “E” with reasonable dispatch, insofar as the proceeds from Landlord’s
insurance permit and provided that Landlord’s mortgagee does not require
insurance proceeds to be paid to it. All other repairs shall be conducted at the
sole expense of Tenant. If the Premises are rendered untenantable in whole or in
part as a result of damage, the Base Rent payable hereunder shall be equitably
and proportionately abated (according to loss of use) during the period
intervening between the date of such damage and the date the Premises are
restored; provided, however, that if such damage occurs during the last two (2)
years of the Term and exceeds fifty percent (50%) of the insurable value of the
Premises at the time such damage occurs, unless Tenant has duly exercised an
option to renew pursuant to the terms hereof or any further options subsequently
granted by Landlord in writing, Landlord may terminate this Lease as of the date
of such damage by giving Tenant written notice of its intention to do so within
thirty (30) days after such damage occurs. If this Lease is so terminated, then
Rent payable hereunder shall be abated as of the date of such damage, and Tenant
shall remove all of its property from the Premises within fifteen (15) days
after the notice of termination is given.
20.    TENANT’S INDEMNIFICATION, LIABILITY AND CASUALTY INSURANCE. Tenant agrees
that it will indemnify, defend, and hold Landlord, its successors, assigns,
agents, members and employees, harmless from any and all injury or damage to
person or property in, on or about the Premises, and all injury or damage
occurring elsewhere on or about the Property as a result of any use of or
operations on or about the Premises or of the negligence or willful misconduct
of Tenant, its agents or employees, including, without limitation, all costs,
expenses (including reasonable attorney’s fees), claims or suits arising in
connection therewith. Tenant covenants that it will, at all times during the
Term hereof, at its own cost and expense, carry commercial general liability
insurance on the Premises (including Common Areas adjoining the Premises) with
coverage for each occurrence of at least $3,000,000.00 combined single limit for
personal and bodily injury, death and property damage, which insurance shall
name Landlord and any mortgagee as additional named insureds. Tenant further
covenants that it will, at all times during the Term, at its own cost and
expense, carry “special form” property insurance against damage by fire,
extended coverage and other perils, in an amount equal to the replacement value
thereon: (1) all parts of the Premises for which Tenant is responsible under the
terms of this Lease; (2) Tenant’s furniture, fixtures, and equipment in the
Premises; and (3) all tenant leasehold improvements. At the time this Lease is
executed and thereafter during the term hereof within (i) fifteen (15) days
after request therefor by Landlord, and (ii) fifteen (15) days after each policy
renewal, Tenant shall furnish to Landlord certificates and evidence of insurance
evidencing the continuous existence during the term of this Lease of all
insurance required to be carried by Tenant hereunder. If Tenant fails to provide
such insurance, Landlord may (but shall not be obligated to) do so and collect
the cost thereof as Rent. Landlord and any mortgagee shall not be liable for any
damage to persons or property sustained in or about the Premises, howsoever
caused.
21.    RELEASE AND WAIVER OF SUBROGATION. Landlord and Tenant mutually release
and discharge each other (as well as the officers, directors, partners, agents
and employees of each other) from responsibility and liability (by way of
subrogation or otherwise for loss or damage to any building, structure or other
property (real or personal) of the other party, or any resulting loss of income
that is an insured loss under the terms of the insurance policies) of the
releasing party or that involves a fire, casualty or other risk or loss required
to

11



--------------------------------------------------------------------------------




be insured against under this Lease. This release and discharge shall be
applicable even though such loss or damage may have been caused by the
negligence of the party hereby released. Landlord and Tenant agree to include a
waiver of subrogation endorsement in each of their respective casualty insurance
policies.
22.    DEFAULT.
(a)    In the event Tenant shall be in default in the performance of any of the
terms, covenants, conditions or provisions herein contained, including but not
limited to the Rules and Regulations attached hereto as Exhibit “B” after
Landlord has given Tenant thirty (30) days prior written notice of such
non-performance (or such additional reasonable time as Tenant may require if
cure is not practicable within such thirty (30) day period and Tenant has
commenced the cure and is diligently continuing to completion not to exceed
ninety (90) days), or in the event Tenant shall become insolvent or shall make a
general assignment for the benefit of its creditors, or in the event a receiver
shall be appointed for Tenant or a substantial part of its property and such
receiver is not removed within thirty (30) days after appointment, Tenant shall
be deemed to be in default under the terms of this Lease (each such event, an
“Event of Default”) and Landlord may, in addition to all other remedies
available at law or in equity, exercise the remedies set forth in Section 23
hereof.
(b)    In the event Landlord has failed to receive the payment of any
installment of Rent, Tenant shall be deemed to be in default under the terms of
this Lease, and Landlord may, in addition to all other remedies available at law
or in equity, exercise the remedies set forth in Section 23 hereof.
23.    LANDLORD’S REMEDIES.
(a)    Upon the occurrence of any Event of Default, Landlord may do any one or
more of the following:
(i)
Without terminating Tenant’s obligation to pay Rent, elect to terminate this
Lease and the tenancy created hereby by giving Notice to Tenant, which
termination shall be effective as of the date of such Notice or any later date
therein specified by Landlord in such Notice (and on the effective date of such
termination, all obligations and liabilities of Landlord hereunder shall
terminate), and, without further Notice, Landlord shall have the right to
repossess the Premises, by summary proceedings or otherwise, and remove Tenant
and all other person and property from the Premises, without liability for
damage to, and without obligation to store, such property. After such
termination, Landlord may change the locks. Landlord shall be entitled to
recover all loss and damage Landlord may suffer by reason of such termination,
whether through inability to relet the Premises on satisfactory terms or
otherwise, including without limitation, the following (without duplication by
any element of damages):

(1)
accrued Rent to the effective date of termination together with late charges and
interest thereon at the rate of eighteen percent (18%) per annum (the “Default
Rate”) from the date owed through the date paid; plus


12



--------------------------------------------------------------------------------




(2)
the cost of recovering the Premises, including without limitation, attorneys’
fees; plus

(3)
all costs of enforcing this Lease, including, without limitation, the provisions
of this subparagraph (a) against Tenant; plus

(4)
costs and expenses incurred by Landlord for any repairs, maintenance, changes,
alterations and improvements to the Premises to prevent damage, advertising
costs, brokerage commissions, and reasonable attorneys’ fees (collectively,
“Reletting Costs”); plus

(5)
the present value of the Rent (discounted at a rate of interest equal to eight
percent (8%) per annum (the Discount Rate)) that would have accrued under this
Lease for the Term, reduced by the present value of the actual Rent, discounted
at the Discount Rate, received from Landlord’s successful reletting of the
Premises. It being agreed, however, that Landlord’s obligation to relet or
attempt to relet the Premises is subject to the provisions of subparagraph (b)
below. For purposes of computing the amount of Rent that would have accrued
after the effective date of termination, obligations for real estate taxes,
insurance costs shall be projected, based upon the rate of increase, if any, in
such items from the Rent Commencement Date through the termination date; plus

(6)
any other costs or amounts necessary to compensate Landlord for all damages
caused by Tenant’s failure to perform its obligations hereunder.

or
(ii)
Elect to immediately, or at any time (whereupon all obligations and liability of
Landlord hereunder shall terminate) thereafter, and without terminating this
Lease, enter into and upon the Premises or any part thereof and take absolute
possession of the same, expel or remove Tenant and any other person or entity
who may be occupying the Premises, remove any and all of their property from the
Premises, and change the locks. Tenant covenants and agrees that notwithstanding
any such re-entry by Landlord, it shall pay and be liable for (on the days
originally fixed herein for the payment thereof) amounts equal to the several
installments of Rent and other charges reserved as they would, under the terms
of this Lease, become due if Landlord had not re-entered as aforesaid, together
with all Reletting Costs, and whether the Premises be relet or remain vacant in
whole or in part or for a period less than the remainder of the Term, or for the
whole thereof.

In the event of an Event of Default, Landlord shall not be deemed to have
terminated this Lease (or the Term thereof) unless Landlord delivers a Notice to
Tenant that expressly terminates this Lease.

13



--------------------------------------------------------------------------------




(b)    In the event of an Event of Default as set forth in Section 22 above,
Landlord may relet the Premises or any part therefor, for such term and on such
terms and conditions as Landlord, in its sole discretion, may determine.
Landlord agrees, at the cost of Tenant, to take commercially reasonable efforts
to relet the Premises. Rent received by Landlord from such reletting shall be
applied first to Reletting Costs, second, to the payment of any indebtedness
other than Rent due hereunder from Tenant to Landlord (in such order as Landlord
shall determine), third, to the payment of Rent due and unpaid hereunder (in
such order as Landlord shall determine), and the residue, if any, shall be held
by Landlord and applied to the payment of other obligations of Tenant to
Landlord as the same become due; and Tenant shall satisfy and pay to Landlord
any deficiency upon demand therefor from time to time. No such re-entry or
taking of possession of the Premises by Landlord shall be construed as an
election on Landlord’s part to terminate this Lease unless a written notice of
such termination is given to Tenant pursuant to subparagraph (a)(i) above. If
Landlord relets the Premises, either before or after the termination of this
Lease, all such rentals received from such Lease shall be and remain the
exclusive property of Landlord, and Tenant shall not, at any time, be entitled
to recover any such rental, provided, however, that Tenant shall be given credit
for all rents received. Landlord may at any time, upon an occurrence of an Event
of Default whether before or after a reletting, elect to terminate this Lease
pursuant to subparagraph (a)(i) above.
(c)    New Locks; Disposition of Property. If Landlord terminates the Lease
pursuant to subparagraph (a) above or terminates Tenant’s possession under
subparagraph (b) above, (1) Landlord shall have no obligation whatsoever to
tender to Tenant a key for new locks installed at the Premises, and (2) any and
all property which Landlord has the right to remove from the Premises pursuant
to subparagraph (a) or subparagraph (b) above, shall at Tenant’s sole cost and
expense, be (a) stored and/or (b) sold at private or public sale for such price
as Landlord may obtain, with the proceeds of any such sale being applied to
amounts due from Tenant to Landlord under this Lease (including Landlord’s
attorneys’ fees and other costs incurred in the removal, storage and/or sale of
such items), with any remainder to be paid to Tenant.
(d)    Pursuit of any of the foregoing remedies shall not preclude pursuit of
any other remedies provided in this Lease or any other remedies provided by law,
nor shall pursuit of any remedy herein provided constitute a forfeiture or
waiver of any Rent due to Landlord hereunder or of any damage accruing to
Landlord by reason of the violation of any of the terms, provisions and
covenants herein contained. Forbearance by Landlord to enforce one or more of
the remedies herein provided upon the occurrence of a Tenant Event of Default
shall not be deemed or construed to constitute a waiver of such Event of
Default.
(e)    Late Charges and Interest. Any Rent not paid when due shall bear interest
beginning ten (10) days after the due date at the Default Rate, or until payment
is received by Landlord. In addition, Tenant shall pay Landlord a late charge
equal to ten percent (10%) of the amount ten (10) days overdue to compensate
Landlord for the extra costs Landlord will incur as a result of such late
payment. The parties agree that (1) it would be impractical and extremely
difficult to fix the actual damage that Landlord will suffer on account of
Tenant’s late payment, (2) such interest and late charges represent a fair and
reasonable estimate of the detriment that Landlord will suffer by reason of late
payment by Tenant, and (3) the payment of interest and late charges are distinct
and separate in that the payment of interest is to compensate Landlord for the
use of Landlord’s money by Tenant, while the payment of late charge is to
compensate Landlord for Landlord’s processing, administrative and other costs

14



--------------------------------------------------------------------------------




incurred by Landlord as a result of Tenant’s delinquent payments. Acceptance of
such late charges and interest payments shall not be deemed consent by Landlord
to late payments, nor a waiver of Landlord’s right to insist upon timely
payments at any time, nor a waiver of any remedies to which Landlord is entitled
as a result of the late payment of Rent.
(f)    Landlord’s Cure of Tenant Defaults. If Tenant fails to perform any
non-monetary obligation under this Lease for thirty (30) days after Notice
thereof by Landlord (except that no Notice shall be required in emergencies),
Landlord shall have the right (but not the duty), to perform such obligation on
behalf and for the account of Tenant. In such event, Tenant shall reimburse
Landlord upon demand, as Additional Rent, for all expenses incurred by Landlord
in performing such obligation together with an amount equal to ten percent (10%)
thereof for Landlord’s overhead, and interest thereon at the Default Rate from
the date such expenses were incurred. Landlord’s performance of Tenant’s
obligations hereunder shall not be deemed a waiver or release of Tenant
therefrom, or a waiver of any remedies to which Landlord is entitled to as a
result of Tenant’s failure to perform.
(g)    Bad Rent Checks. If during any five (5) year period under the Term
Landlord receives two (2) or more checks from Tenant which are returned by
Tenant’s bank for insufficient funds, Landlord may require that all checks
thereafter be bank certified or cashier’s checks (without limiting Landlord’s
other remedies). All bank service charges resulting from any bad checks shall be
paid by Tenant.
(h)    Other Matters. No re-entry or repossession, repairs, changes,
alterations, additions, reletting, acceptance of keys from Tenant, or any other
action or omission by Landlord shall be construed as an election by Landlord to
terminate this Lease or Tenant’s right to possession, or to accept a surrender
of the Premises, nor shall the same operate to release the Tenant in whole or in
part from any of Tenant’s obligations hereunder, unless express written notice
of such intention is sent by Landlord to Tenant. Landlord may bring suits for
amounts owed by Tenant hereunder or any portions thereof, as the same accrue or
after the same have accrued, and no suit or recovery of any portion due
hereunder shall be deemed a waiver of Landlord’s right to collect all amounts to
which Landlord is entitled hereunder, nor shall the same serve as any defense to
any subsequent suit brought for any amount not theretofore reduced to judgment.
Landlord shall be under no obligation to observe or perform any provision of
this Lease on its part to be observed or performed which accrues after the date
of any Event of Default by Tenant. The times set forth herein for the curing of
violations by Tenant are of the essence.
(i)    Mitigation of Damages. If Landlord terminates this Lease or Tenant’s
right to possession, Landlord shall have the obligation to mitigate damages to
the extent required by applicable law. If Landlord is required by applicable law
to mitigate damages under this Lease: (1) Landlord shall be required only to use
commercially reasonable efforts to mitigate, which shall not exceed such efforts
as Landlord generally uses to lease other premises in the Property, (2) Landlord
will not be deemed to have failed to mitigate and such mitigation shall be
deemed complete if Landlord leases all portions of the Premises.
24.    SIGNS, AWNINGS AND CANOPIES. Subject to Tenant obtaining all required
municipal and other governmental approvals and any other approvals deemed
reasonably necessary by Landlord under the Declaration, if applicable, as the
case may be, Tenant shall install, at its expense, exterior signage in
conformity with the sign criteria of Landlord attached as Exhibit “D”, or such
other sign criteria as Landlord may hereafter promulgate in its reasonable

15



--------------------------------------------------------------------------------




business discretion. Except for the signage designated on Exhibit “D”, Tenant
agrees not to place any other sign, advertising matter or the like on the
exterior of the Premises without Landlord’s prior written consent. All of
Tenant’s signs and other displays shall be of professional quality and shall be
consistent and compatible with a first-class industrial property. Under no
circumstances shall Tenant place hand-lettered advertising on any window or door
of the Premises or anywhere on the exterior of the Premises. No exterior
identification signs attached to any building of the Property shall be of the
following type: (i) flashing, moving or audible signs; (ii) exposed neon tubes,
exposed ballast boxes, or exposed transformers, provided that Tenant shall have
the right to employ any methods necessary for the installation of internally
illuminated self-contained channel letters and further provided that such signs
shall be permitted if a part of a national tenant’s prototypical signage; or
(iii) paper or cardboard signs other than professionally prepared interior
window signs advertising special sales within the subject premises, temporary
signs (exclusive of contractor signs and professionally prepared “grand opening”
banners), stickers or decals, provided, however, the foregoing shall not
prohibit the placement at the entrance of each such premises a sticker or decal
which contains the phrase “no solicitation” or words of like import. All signs
of Tenant shall be subject to and shall comply at all times with applicable
governmental requirements. No awnings or canopies shall be erected without
Landlord’s prior written consent. Tenant agrees to maintain all signs in good
condition and repair.
25.    SUBORDINATION. Tenant agrees and acknowledges that this Lease shall be
subject and subordinate to any and all mortgages and deeds of trust that may now
or hereafter affect this Lease or the real property of which the Premises forms
a part, and to all terms, provisions, renewals, modifications, consolidations,
replacements and extensions thereof. Such subordination shall be automatic and
self-operative and no further instrument of subordination shall be necessary
unless required by any mortgagee in which event Tenant agrees, within ten (10)
days after request by Landlord or the mortgagee, to execute any agreement
reasonably required by such mortgagee to memorialize such subordination,
provided that such agreement shall provide that, for so long as Tenant has fully
and faithfully performed all of the terms, conditions, covenants, and
obligations set forth in this Lease, Tenant’s right to use and occupy the
Premises shall remain nondisturbed by the mortgagee and those acting by or
through the mortgagee. Tenant further agrees to attorn to any successor to
Landlord’s interest in the Premises, including any mortgagee, ground lessor or
future holder of a mortgage or to any purchaser at foreclosure (or by deed in
lieu of foreclosure) (“Mortgagee”) upon all of the terms and conditions of this
Lease.
26.    ESTOPPEL CERTIFICATE. Within ten (10) days after receipt of a request
therefor, Tenant agrees to deliver to Landlord and/or to any actual or
prospective purchaser, Mortgagee or other third party designated by Landlord a
duly executed and acknowledged instrument certifying to Tenant’s best knowledge
(i) whether this Lease is in full force and effect (and if not, why), (ii) as to
the existence of any default, (iii) whether there are any defenses,
counterclaims or offsets to such default, (iv) whether there has been any
modification or amendment to this Lease, and (v) as to such other matters
relating to this Lease as may be reasonably requested. Any such certificate may
be relied upon by Landlord and by any other person to whom it has been exhibited
or delivered, and the contents of the certificate shall be biding upon Tenant.
27.    INSPECTION. Tenant agrees to allow Landlord or its representatives or
prospective purchasers or Mortgagees, at any reasonable hour, to enter the
Premises for the purpose of

16



--------------------------------------------------------------------------------




inspecting the same, for making any repairs deemed necessary or desirable, or
for showing the Premises to any party. Tenant will allow “For Rent” signs to be
placed on the front walls or doorways of the Premises and to remain thereon
without hindrance or molestation during the last six (6) months of the Term.
28.    FORCE MAJEURE. In the event either party hereto shall be delayed or
hindered in, or prevented from, the performance of any act required hereunder by
reason of hurricane, tornado (or comparable weather conditions of unusual
security) strikes, lock-outs, labor troubles, inability to procure materials,
failure of power, restrictive governmental laws or regulations, riots,
insurrection, war or other reason of a like nature not the fault of the party
delayed in performing work or doing acts required under the terms of this Lease,
then performance of such act shall be excused for the period of the delay and
the period for the performance of any such act shall be extended for a period
equivalent to the period of such delay; provided, however, that the provisions
of this Section 28 shall not operate to excuse Tenant, nor shall Tenant in any
event be excused, from prompt payment of Rent.
29.    LANDLORD’S LIABILITY. Tenant acknowledges that Landlord’s liability under
this Lease shall be limited to Landlord’s equity interest in the Property, and
any judgment against Landlord shall be satisfied solely out of the proceeds of
sale of Landlord’s equity interest in the Property. No judgment rendered against
Landlord shall give rise to any right of execution or levy against Landlord’s
other assets. No individual who is Landlord or any member or partner of any
joint venture, tenancy in common, firm, partnership or other form of joint
ownership that is Landlord, or their heirs, personal representatives, successors
and assigns, shall have any personal liability to Tenant, or to any person
claiming under or through Tenant, for any amount or in any capacity. Such
exculpation of liability shall be absolute and without exception whatsoever.
Nothing in this Section 29, however, shall bar Tenant from seeking and enforcing
any equitable remedy of Tenant against Landlord, but any such equitable remedy
that can be cured by the expenditure of money may be enforced personally against
Landlord only to the extent of Landlord’s equity interest in the Property.
Furthermore, it is understood and agreed that in each and every instance in
which Landlord’s approval or consent is required under this Lease, Landlord
shall not be liable for damages (whether direct, consequential or otherwise) by
reason of its failure to grant such approval or consent (unless Landlord is
found to have acted in bad faith), and Tenant’s sole remedy shall be an action
for injunctive relief or specific performance.
30.    NOTICES. Any notice, request, demand, approval or consent given or
required to be given under this Lease shall be in writing and shall be deemed to
have been given if and when (i) posted in the United States registered or
certified mail, return receipt requested, postage prepaid, (ii) delivered by
hand, or (iii) delivered by overnight express delivery by a
nationally-recognized commercial courier service, and in any event addressed to
Landlord at Landlord’s Mailing Address or addressed to Tenant at Tenant’s
Mailing Address (“Notice”). Either party may at any time change its address for
Notice purposes by sending a notice to the other party advising of the new
address.
31.    QUIET ENJOYMENT. Provided that Tenant has performed all of its
obligations under this Lease, Landlord covenants that Tenant shall have and
enjoy quiet and peaceable possession of the Premises during the Term free of
molestation by Landlord, subject to the provisions of this Lease, the
Declaration, if applicable, and of all mortgages, ground leases, encumbrances
and other matters of record affecting title to the Property.

17



--------------------------------------------------------------------------------




32.    NO WAIVERS. The failure of Landlord to insist, in any one or more
instances, upon strict performance by Tenant of any covenant of this Lease shall
not be construed as a waiver or relinquishment for the future of such covenant,
but the same shall continue and remain in full force and effect. The receipt by
Landlord or its Agent of Rent with knowledge of the breach or any covenant
hereof shall not be deemed a waiver of such breach, and no waiver by Landlord of
any provision hereof shall be deemed to have been agreed upon unless expressed
in writing signed by the parties hereto.
33.    SUCCESSORS AND ASSIGNS. This Lease and all terms, covenants, conditions
and provisions herein contained shall be binding upon and shall inure to the
benefit of the parties hereto and their respective personal representatives,
heirs, successors and (if and when assigned in accordance with the provisions
hereof) assigns.
34.    TERMINATION/HOLDOVER. On expiration or sooner termination of the Term,
Tenant shall surrender to Landlord the Premises and all Tenant’s improvements
and alterations in good, clean, orderly, and undamaged condition, except for
ordinary wear and tear or condemnation or destruction of the Premises as covered
by Sections 18 and 19 and except for trade fixtures that Tenant has removed
under the provisions of Section 12. Tenant shall deliver to Landlord all keys to
the Premises, remove all its personal property and make repairs and
reimbursements pursuant to Section 12 within the above stated time. Landlord may
elect to retain or dispose of, in any manner, any alterations or Tenant’s
personal property that Tenant does not remove from the Premises on expiration or
termination of the Term. Title to any such alterations or Tenant’s personal
property that Landlord elects to retain or dispose of after expiration of the
Term shall vest in Landlord. Tenant waives all claims against Landlord for any
damage to Tenant resulting from Landlord’s retention or disposition of any such
alterations or personal property. Tenant shall be liable to Landlord for
Landlord’s costs of storing, removing, and disposing of any alterations or
Tenant’s personal property which Landlord does not elect to acquire.
If Tenant fails to surrender the Premises on the date that the Term of this
Lease expires or terminates, Tenant’s continued occupancy shall be deemed to be
a tenancy-at-will (and not a tenancy from month-to-month or from year-to-year)
cancelable by Landlord upon forty (48) hours’ prior oral or written notice, and
such tenancy shall be subject to all of the provisions of this Lease, except
that Base Rent during the holdover tenancy shall be equal to one hundred fifty
percent (150%) the Base Rent in effect immediately prior to the end of the Term.
35.    SECURITY DEPOSIT. Tenant has deposited with the Landlord the amount set
forth in Section 1(j) as security for the performance by Tenant of every
covenant and condition of this Lease. If Tenant shall default in respect of any
covenant or condition of this Lease, including but not limited to the payment of
Rent, Landlord may apply the whole or any part of such security deposit to the
payment of any amount in default or any other amount which Landlord may be
required to spend by reason of Tenant’s default. Tenant shall pay Landlord, on
demand, the amount so applied which shall be added to the security deposits so
that the same will be restored to its original amount. Should the Premises be
conveyed by Landlord, the security deposit or any balance thereof may be turned
over to Landlord’s grantee, and if the same be turned over as aforesaid, Tenant
hereby releases Landlord from any and all liability with respect to security
deposit and its application or return, and Tenant agrees to look solely to such
grantee for such application or return. Should Tenant comply with all of the
covenants and conditions of this Lease, the security deposit or any balance
thereof shall be returned to Tenant (or at the

18



--------------------------------------------------------------------------------




option of Landlord, to the last assignee of Tenant’s interest in this Lease) at
the expiration of the term hereof. Tenant shall not be entitled to any interest
on the security deposit.
36.    MECHANIC’S LIENS. Tenant agrees that it will, at all times during the
term of this Lease, take any and all steps necessary to prevent the filing of
mechanic’s liens against the Premises. If any mechanic’s or other liens, or
order for the payment of money, shall be filed against the Premises, or any
building or improvements within the Property, by reason of Tenant’s change or
alteration thereto, Tenant shall cause the same to be canceled or discharged of
record within ten (10) days after notice of filing, by bond or otherwise, at the
expense of Tenant, and Tenant shall also defend on behalf of Landlord, at
Tenant’s sole cost and expense, any action, suit or proceeding which may be
brought thereon for the enforcement of such lien, liens or orders, and Tenant
shall pay any damage and satisfactorily discharge any judgment entered therein
and save harmless Landlord from any claim, attorney fees or damage therefrom. In
the event Tenant fails to remove such lien, liens or orders within thirty (30)
days of filing, Landlord may have said lien, liens or orders removed and Tenant
agrees to reimburse any amount paid by Landlord to remove said lien, liens or
order within ten (10) days after notice of filing, including reasonable
attorney’s fees.
37.    HAZARDOUS SUBSTANCES.
(a)    During the term of this Lease, Tenant shall not suffer, allow, permit or
cause the generation, accumulation, storage, possession, release or threat of
release of any hazardous substance or toxic material, as those terms are used in
the Comprehensive Environmental Response Compensation and Liability Act of 1980,
as amended, and any regulations promulgated thereunder, or any other present or
future federal, state or local laws, ordinances, rules and regulations. Tenant
shall indemnify and hold Landlord harmless from any and all liabilities,
penalties, demands, actions, costs and expenses (including without limitation
reasonable attorney fees), remediation and response costs incurred or suffered
by Landlord directly or indirectly arising due to the breach of Tenant’s
obligations set forth in this Section. Such indemnification shall survive
expiration or earlier termination of this Lease. At the expiration or sooner
termination hereof, Tenant shall return the Premises to Landlord in
substantially the same condition as existed on the date of commencement hereof
free of any hazardous substances in, on or from the demised premises.
(b)    Prior to any renovation or demolition activities containing any asbestos
containing materials or asbestos containing building materials, as defined by
federal, state or local laws, ordinances, rules and regulations, which are the
responsibility of Tenant hereunder, or in connection with any renovation or
demolition by Tenant, Tenant shall notify Landlord at least thirty (30) days
prior to commencing such renovation or demolition. Such notification shall
include the scope of work to be performed and the schedule of the renovation or
demolition. Tenant shall be responsible for compliance with all applicable
asbestos and environmental regulations for its own employees and any other
persons under their control or direction, including but not limited to employee
training.
(c)    Tenant shall be solely responsible for the cost, and/or expense for the
identification, containment, treatment, and/or required remediation activities
associated with the removing of any “hazardous materials” which are brought to,
created on, and/or disposed upon the Premises and/or Property by Tenant or any
contractor, agent or employee of Tenant. As used in this Lease, the term
“hazardous material” shall mean: (a) any “hazardous substance” as defined in
§101(14) of the Comprehensive Environmental response, Compensation and

19



--------------------------------------------------------------------------------




Liability Act, 42 U.S.C. § 9601(14) amended; (b) any “hazardous waste”; (c)
petroleum or petroleum products, crude oil or any by-products thereof, natural
gas or synthetic gas used for fuel; and (d) any additional substances or
materials which at some time are classified or considered to be hazardous or
toxic under the laws of the State of Ohio or any other ordinances, laws and/or
regulations of all governmental authorities having jurisdiction [the materials
described in clauses (a) through (d) above are collectively referred to herein
as “hazardous materials”]. The obligations of Tenant under this Section 37 shall
survive the expiration or sooner termination of this Lease.
(d)    Landlord shall be solely responsible for the cost, and/or expense for the
identification, containment, treatment, and/or required remediation activities
associated with the removing of any “hazardous materials” which are brought to,
created on, and/or disposed upon the Property by Landlord or any contractor,
agent or employee of Landlord, or which may presently be located on the
Premises. Landlord represents that to its actual knowledge without any
investigation, there are no “hazardous materials” in violation of the law in the
Premises or in any of the common areas of the Property.
38.    LEASE GUARANTY. Landlord’s obligations under this Lease are conditioned
upon receipt of a Guaranty of Lease in the form attached as Exhibit “G” executed
by the Guarantor and receipt of satisfactory evidence of the authority of the
Guarantor to execute the Guaranty of Lease.
39.    MISCELLANEOUS PROVISIONS.
(a)    Entire Agreement: Modification. This Lease represents the final
understanding and agreement between Landlord and Tenant and incorporates all
negotiations between the parties. This Lease cannot be modified except by
writing signed by the party against whom the modification is to be enforced.
(b)    Interpretation. The captions and headings in this Lease are for the
purposes of reference only and shall not limit or define the meaning of the
provisions of this Lease. References to any specific gender shall be deemed to
include the other gender or neuter, as applicable, references to “expiration”
shall include “termination” and vice-versa, and references to the singular shall
include the plural and vice-versa, all as the context may require. If Tenant
consists of multiple parties, the liability of such parties shall be joint and
several, and the release of any one or more of such Parties shall not affect the
liability of any other party not expressly released in writing. This Lease shall
not be construed more strictly against one party than the other, it being
recognized that both Landlord and Tenant have contributed substantially and
materially to the preparation of this Lease.
(c)    Waiver of Jury Trial. Landlord and Tenant hereby mutually waive any and
all rights which either party may have to request a jury trial in any proceeding
at law or in equity in any court of competent jurisdiction.
(d)    Choice of Law. This lease shall be governed by Ohio Law.
(e)    Brokerage Commission. Landlord and Tenant each warrant and represent to
the other that they did not deal with any real estate broker in connection with
the negotiation, execution and delivery of this Lease. Each party agrees to
indemnify, defend, and save the other harmless from and against any and all
liabilities, costs, causes of action, damages and

20



--------------------------------------------------------------------------------




expenses, including, without limitation, attorneys’ fees, with respect to or
arising out of any claims made by any real estate broker, agent or finder with
respect to this lease in breach of the foregoing representation. The provisions
of this Section shall survive the expiration or earlier termination of this
Lease.
(f)    Short Form Lease. Tenant agrees not to record this Lease. However, upon
the request of either party, the other party shall join in the execution of a
“short form lease” for the purposes of recordation, including such terms of this
Lease (other than economic terms) as are typically included in such document.
Either party may record such “short form lease” at its own expense.
(g)    Submission of Lease. This Lease does not constitute an offer to lease,
and Landlord shall not be bound by this Lease until it is executed and
unconditionally delivered by both parties.
(h)    Tenant Authority. (i) If Tenant is a partnership, each person executing
this Lease on behalf of Tenant warrants that Tenant is a validly existing
partnership qualified to do business under the laws of the state in which the
Property is located, that such partnership has the full right and authority to
enter into this Lease and that no other partners other than those signing this
Lease on behalf of Tenant must join in this execution; and (ii) if Tenant is a
corporation, each person executing this Lease on behalf of Tenant hereby
warrants that (1) Tenant is a duly constituted corporation qualified to do
business and in good standing in the state in which the Property is located; (2)
such corporation has the full right and authority to enter into this Lease, and
(3) each person signing this Lease on behalf of the Tenant has been duly
authorized by the board of directors of Tenant to execute and deliver this Lease
on behalf of the corporation and that no other signatures are necessary.
(i)    Right to Mortgage.
(i)
Landlord reserves the right to subject and subordinate this Lease at all times
to the lien of any deed of trust, mortgage or mortgages now or hereafter placed
upon Landlord’s interest in the Premises; provided, however, that no default by
Landlord, under any deed of trust, mortgage or mortgages, shall affect Tenant’s
rights under this Lease, so long as Tenant performs the obligations imposed upon
it hereunder and is not in default hereunder, and Tenant attorns to the holder
of such deed of trust or mortgage, its assignee, or the purchaser at any
foreclosure sale. Tenant shall execute any instrument presented to Tenant for
the purpose of effecting such subordination. If Tenant, within ten (10) days
after submission of such instrument, fails to execute same, Landlord is hereby
authorized to execute same as attorney-in-fact for Tenant.

(ii)
Wherever notice is required to be given to Landlord pursuant to the terms of
this Lease, Tenant will likewise give such notice to any mortgagee of Landlord’s
interest in the demised premises upon notice of such mortgagee’s name and
address from Landlord. Furthermore, such mortgagee shall have the same rights to
cure any default on the part of Landlord that Landlord would have had.


21



--------------------------------------------------------------------------------




(j)    Counterparts. This Lease may be executed in separate counterparts, each
of which when so executed shall be an original, but all of which together shall
constitute but one and the same instrument.
(k)    OFAC List. Tenant hereby represents and warrants its compliance with all
applicable anti-money laundering laws, including, without limitation, the USA
Patriot Act, and the laws administered by the United States Treasury
Department’s Office of Foreign Assets Control (“OFAC”), including, without
limitation, Executive Order 13224. Tenant further represents and warrants (i)
that it is not, and it is not owned or controlled by any person or entity on
OFAC’s List of Specially Designated Nationals and Blocked Persons, which, as of
the date hereof, may be accessed through the following Internet address:
http://www.treas.gov/offices/enforcement/ofac; and (ii) that it is not a person
otherwise identified by government or legal authority as a person with whom a
U.S. Person is prohibited from transacting business.  Tenant covenants and
agrees to deliver to Landlord any certification or other evidence requested from
time to time by Landlord in its reasonable discretion confirming Tenant’s
compliance with this subsection (k).

22



--------------------------------------------------------------------------------




WITNESS the following signatures:


LANDLORD:


4300 VENTURE 34910 LLC,
a Delaware limited liability company


By:    4300 East Fifth Avenue LLC
an Ohio limited liability company
Its:    Member


By:    Jubilee-Aircenter L.L.C.
a Delaware limited liability company
Its:    Manager


By:    Schottenstein Realty LLC
a Delaware limited liability company
Its:    Managing Member


By:    /s/ Joseph Schottenstein    
Print Name: Joseph Schottenstein    
Its:    Executive Vice President    







23



--------------------------------------------------------------------------------




TENANT:


SB CAPITAL ACQUISITIONS, LLC,
a(n) Delaware Limited Liability Company






By:    /s/ Stephen Chovan                
Print Name:    Stephen Chovan            
Title:    CFO                        











24

